Name: 96/603/EC: Commission Decision of 4 October 1996 establishing the list of products belonging to Classes A 'No contribution to fire' provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: construction and town planning;  building and public works;  environmental policy;  technology and technical regulations
 Date Published: 1996-10-19

 Avis juridique important|31996D060396/603/EC: Commission Decision of 4 October 1996 establishing the list of products belonging to Classes A 'No contribution to fire' provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products (Text with EEA relevance) Official Journal L 267 , 19/10/1996 P. 0023 - 0026COMMISSION DECISION of 4 October 1996 establishing the list of products belonging to Classes A 'No contribution to fire` provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products (Text with EEA relevance) (96/603/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2),Having regard to Commission Decision 94/611/EC of 9 September 1994 implementing Article 20 of Council Directive 89/106/EEC on construction products (3), and in particular Article 1 (1) thereof,Whereas Article 3 (2) of Directive 89/106/EEC states that in order to take account of different levels of protection for the construction works that may prevail at national, regional or local levels, each essential requirement may give rise to the establishment of classes in the interpretative documents and the technical specifications;Whereas point 4.2.1 of Interpretative Document No 2 'Safety in case of fire`, contained in the Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC (4), justifies the need for different levels of the Essential Requirement as a function of the type, use and location of the construction work, its layout, and the availability of the emergency facilities;Whereas point 2.2 of Interpretative Document No 2 lists a number of interrelated measures for the satisfaction of the Essential Requirement 'Safety in case of fire` which, together, contribute to the definition of a fire-safety strategy that can be developed in different ways in Member States;Whereas point 4.2.3.3 of Interpretative Document No 2 identifies one of the measures prevailing in Member States that consists in limiting the generation and spread of fire and smoke within the room of origin (or in a given area) by limiting the contribution of construction products to the full development of a fire;Whereas the definition of classes of the Essential Requirement depends partially on the level of such limitation;Whereas the level of limitation may be expressed only by different levels of product performance, in the products end-use conditions, in reaction to fire;Whereas point 4.3.1.1 of Interpretative Document No 2 specifies that to enable the reaction-to-fire performance of products to be evaluated, a harmonized solution will be developed which may utilize full or bench-scale tests that are correlated to relevant real fire scenarios;Whereas this solution lies in a system of classes which are not included in the interpretative document but which were adopted in Decision 94/611/EC;Whereas in the system of classes contained in Decision 94/611/EC, the category 'No contribution to fire` was established with a view to covering products which do not need to be tested for their reaction to fire and which are referred to as Classes A in Tables 1 and 2 and, additionally, in Table 1 as 'list of non-combustible products`;Whereas Article 20 (2) of Directive 89/106/EEC indicates the procedure to be followed for the adoption of the provisions necessary for the establishment of classes of requirements in so far as they are not included in the interpretative documents;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on construction,HAS ADOPTED THIS DECISION:Article 1 The materials, and products made from them, that are listed in the Annex to this Decision, shall, on account of their low level of combustibility and subject to the conditions also set out in the Annex, be classified in Classes A ('No contribution to fire`) as provided for in Tables 1 and 2 of the Annex to Decision 94/611/EC.For the purpose of this classification, no reaction-to-fire testing of those materials and products made from them shall be required.Article 2 This Decision is addressed to the Member States.Done at Brussels, 4 October 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 40, 11. 2. 1989, p. 12.(2) OJ No L 220, 30. 8. 1993, p. 1.(3) OJ No L 241, 16. 9. 1994, p. 25.(4) OJ No C 62, 28. 2. 1994, p. 1.ANNEX Materials to be considered as reaction to fire Classes A provided for in Decision 94/611/EC without the need for testing General notesProducts should be made only from one or more of the following materials if they are to be considered as Classes A without testing. Products made by gluing one or more of the following materials together will be considered Classes A without testing provided that the glue does not exceed 0,1 % by weight or volume (whichever is the lower).Panel products (e.g. of insulating material) with one or more organic layers, or products containing organic material which is not homogeneously distributed (with the exception of glue) are excluded from the list.Products made by coating one of the following materials with an inorganic layer (e.g. coated metal products) may also be considered as Classes A without testing.None of the materials in the table is allowed to contain more than 1,0 % by weight or volume (whichever is the lower) of homogeneously distributed organic material.>TABLE>